Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142103-4                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  COFESSCO FIRE PROTECTION, L.L.C.,                                                                       Brian K. Zahra,
           Plaintiff/Counter-Defendant-                                                                              Justices
           Appellee,
  v                                                                SC: 142103-4
                                                                   COA: 290959, 292357
                                                                   Muskegon CC: 07-045605-CK
  BRUCE STEELE and VANGUARD FIRE &
  SUPPLY COMPANY,
           Defendants/Counter-Plaintiffs/
           Third-Party Plaintiffs-Appellants,
  and

  KENNETH A. WENTWORTH and EVEN &
  FRANKS, P.L.L.C.,
            Third-Party Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 7, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2011                      _________________________________________
         0321                                                                 Clerk